Citation Nr: 1736551	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  11-17 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1966 to September 1970.

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

This matter was previously before the Board in August 2015.  In relevant part, the Board denied the claim for an initial rating in excess of 50 percent for the service-connected PTSD.  The Veteran timely appealed the Board's denial to the U.S. Court of Appeals for Veterans Claims (Court).  In an October 2016 Memorandum Decision, the Court vacated the Board's decision regarding this issue and remanded the matter to the Board for additional reasons and basis as to why the Veteran was not entitled to a rating in excess of 50 percent.  

The Veteran contends that he is unemployable due to his service-connected PTSD; thus, the Board will take jurisdiction over his TDIU claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In a July 2015 written brief, the Veteran's representative asserted the Veteran is entitled to a rating of 50 percent for PTSD earlier than February 23, 2010.  Because service connection was granted effective February 23, 2010, the Board has interpreted the representative's argument as asserting an earlier effective date for the grant of service connection for PTSD.  The issue of entitlement to an effective date for grant of service connection for PTSD prior to February 23, 2010 has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's Boulder Vet Center treatment records that are associated with the claims file were generated August 8, 2013.  June 2015 VA treatment records show, however, that the Veteran was still undergoing  BVC treatment at that time.  These records are necessary to adjudicate the claim for an increase.

Moreover, the Veteran's last psychological examination took place in January 2015.  He has contended that his symptoms, such as memory and social isolation, have worsened.  As a remand is already necessary to obtain outstanding treatment records, a VA examination should be afforded. 

Finally, the claim for a TDIU is inextricably-intertwined with the increased rating claim and must be remanded as a result.  Furthermore, although there is no allegation the Veteran's headaches or tinnitus affect his ability to obtain or maintain employment, the Board would be remiss in not ordering examinations for these conditions as well.

Accordingly, the case is REMANDED for the following action:

1. Associate all outstanding treatment records from VA Eastern Colorado Healthcare System from June 2015 to the present with the claims file.

2. Undertake all necessary actions to obtain the Boulder Vet Center records, including records of individual and group therapy, from August 2013 to the present.  All records/responses received must be associated with the electronic claims file.  
3. After associating the above records with the claims file, schedule the Veteran for a VA PTSD examination to assess the current severity of his PTSD.  Ask the examiner to opine as the effect of the Veteran's PTSD on his ability to obtain or maintain employment.

4. After associating the above records with the claims file, schedule the Veteran for an examination to assess the current severity of his headaches and tinnitus.  Ask the examiner to opine as the effect of these conditions on his ability to obtain or maintain employment

5. Then, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, furnish the Veteran and representative with a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

